DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Remarks filed May 2, 2022, with respect to the 35 U.S.C. 103 rejections of Claims 1, 3-8, 10-15 and 17-20 have been fully considered and are persuasive.  The rejections of Claims 1, 3-8, 10-15 and 17-20 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Sanders (Reg. No. 77,972) on August 23, 2022.

The application has been amended as follows: 
21. (Cancelled)
22. (Cancelled)
23. (Cancelled)

With regard to the claims not specifically recited above, the status and content of these claims remains unchanged from the most recently filed set of claims dated May 2, 2022.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel system and method for remote deployment of provisioned application packages.  More specifically, the independent claims recite a computing device obtaining a package file comprising an installer for an application, storing the installer in a cache location, writing a hash of the installer to a registry, executing the installer from the cache location to install the application, storing a management agent in the computing device, executing the management agent to register the computing device with a management service, receiving a registration confirmation from the management service, confirming the hash of the installer, the management agent identifying the application to the management service as a managed application installed on the computing device based at least in part on a search of the cache location for the installer, sending a request to the management service for an updated version of the managed application when a device policy specifies the updated version, receiving the updated version of the installer from the management service and executing the updated version of the installer to install the updated version of the managed application on the computing device.
The prior art does not teach or render obvious: identifying, by the management agent, the application to the management service as a managed application installed on the computing device based at least in part on a search of the cache location for the installer. The previously cited prior art teaches various methods and systems for remote deployment of provisioned applications, but nowhere does any of the prior art disclose a method or system for remotely deploying provisioned software application packages which includes a step of identifying, by a management agent, an application to a management service as a managed application installed on the computing device based at least in part on a search of the cache location for the installer. The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
McLay et al. (“Best Practices for the Deployment and Management of Production HPC Clusters”, November 2011) discloses a flexible software deployment and management system for high-level cluster management which integrates provisioning and long-term software update and configuration processes.
Matijasevic et al. (“Monitoring Data Visualization and Agent-based Software Management for the Grid”, December 2004) discloses a distributed system, comprising a client console and a server maintenance environment, wherein the client console offers a GUI through which an administrator may perform software management actions on a remote system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194